Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on May 28, 2020. 

2. Claims 1-12 and 29-33 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a barrel shaped for positioning the tool within a punch guide bore of the press; a tip for insertion into a die cavity of the die; and a collar located between the barrel and the tip and configured to contact the die when the tip is inserted in the die cavity,” in independent claim 1, 

“a main body comprising a wall having a cylindrical inner surface that defines a passage for receiving the die, a bore extending through the wall, and a shoulder extending inwardly of an outer diameter of the bore; and a die engaging pin slidably positioned in the bore, the die engaging pin comprising a head portion and a pin portion extending from the head portion, the pin portion having a tip that is configured to push a die against the cylindrical inner surface when the die is located within the passage, wherein an engagement between the head portion and an outer surface of the wall resists inward movement of the die engaging pin in the bore and an engagement between the shoulder of the main body and a recess of the pin portion resists outward movement of the die engaging pin in the bore,” in independent claim 29, which are not found in the prior art of record.

Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 11,285,535 to Sterkenburg discloses a press-tool for manufacturing a cutting insert green body includes a first and a second punch movable along a first pressing axis. A first and a second die member are movable towards an end position. The first and the second die members are configured to form, in the end position, a die cavity.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192